DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2020 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isoda (JP2006183969) in view of Kim (KR2013025516).
Regarding claim 1, Isoda teaches a plate heat exchanger (Fig. 1-10) that causes heat exchange to be performed, the plate heat exchanger comprising: a plurality of heat transfer plates (plates 1), wherein the plurality of heat transfer plates include a first heat transfer plate (a first one of plates 1) configured to perform the heat exchange, a second heat transfer plate (a second one of plates, stacked thereon 1) configured to perform the heat exchange, stacked on the first heat transfer plate, with a first interlayer space (cooling water flow path 11) provided between the first heat transfer plate and the second heat transfer plate, the first interlayer space being space through which a first medium is configured to flow, and a third heat transfer plate (a third one of plates, stacked on the second 1) configured to perform the heat exchange, and stacked on the second heat transfer plate, with a second interlayer space (oil flow path 12) provided between the second transfer plate and the third heat transfer plate, the second interlayer space being space through which a second medium is configured to flow, wherein the first heat transfer plate, the second heat transfer plate, and the third heat transfer plate each include a rectangular plate body (see shape of plates 1) configured to perform the heat exchange, a first-medium inlet and a first-medium outlet or a second-medium inlet and a second- medium outlet (see respective inlets outlets 3/4), the first-medium inlet being configured to allow an inflow of the first medium, the first-medium outlet being configured to allow an outflow of the first medium, the second- medium inlet being configured to allow an inflow of a second medium, the second-medium outlet being configured to allow an outflow of the second medium, and a projection (ridges 7/27/47/87) extending in a longitudinal direction 
Isoda does not teach wherein the first-medium outlet is diagonally opposite to the first-medium inlet, wherein the second-medium outlet is diagonally opposite to the second-medium inlet.
Kim teaches wherein the medium outlet is diagonally opposite to the medium inlet (see top left inlet and bottom right outlet; Fig. 5), in order to improve heat exchange performance (¶[0032]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Isoda to provide the additional projection and pass of Kim, thereby providing wherein the first-medium outlet is diagonally opposite to the first-medium inlet, wherein the second-medium outlet is diagonally opposite to the second-medium inlet, in order to improve heat exchange performance (¶[0032]).  

Regarding claim 4, Isoda teaches the limitations of claim 1, and Isoda further teaches an amount of change in a velocity vector from one of the first-medium inlet and the first-medium outlet of the second heat transfer plate to an other along the projection of the second heat transfer plate in the first interlayer space is larger than an amount of change in a velocity vector from one of the second-medium inlet and the second-medium   outlet of the third heat transfer plate to an other along the projection of the third heat transfer plate in the second interlayer space. (Isoda is capable of operating in this manner). The recitations: "an amount of change in a velocity vector from one of the first-medium inlet and the first-medium outlet of the second heat transfer plate to an other along the projection of the second heat transfer plate in the first interlayer space is larger than an amount of change in a velocity vector from one of the second-medium inlet and the second-medium outlet of the third heat transfer plate to an other along the projection of the third heat transfer plate in the second interlayer space " are considered to be statements of intended use. The applicant is reminded that a recitation with respect to the 
Regarding claim 5, Isoda teaches the limitations of claim 1, and Isoda further teaches a flow rate of the first medium in the first interlayer space is lower than a flow rate of the second medium in the second interlayer space.  (Isoda as modified is capable of operating in this manner). The recitations: "a flow rate of the first medium in the first interlayer space is lower than a flow rate of the second medium in the second interlayer space" are considered to be statements of intended use. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(11). In the instant case, Isoda as modified teaches all of the structural elements of the claim.
Regarding claim 6, Isoda teaches the limitations of claim 1, and Isoda as modified further teaches the first heat transfer plate, the second heat transfer plate, and the third heat transfer plate each include an other projection contacting the other end of the plate body and separated from the one end in the longitudinal direction, the other projection projecting in the stacking direction and providing a passage allowing the first medium or the second medium to flow therethrough, wherein one of the first-medium inlet and the first-medium outlet is located at the one of the two corners at the one end of the plate body from which the other projection is separated (see projections 400 of Fig. 5 of Kim), wherein one of the second-medium inlet and 
Regarding claim 8, Isoda teaches the limitations of claim 1, and Isoda as modified further teaches the plurality of heat transfer plates further include a fourth heat transfer plate (a fourth one of plates, stacked on the third plate 1) configured to perform the heat exchange and stacked on the third heat transfer plate, with a third interlayer space (see space therebetween) provided between the third heat transfer plate and the fourth heat transfer plate, and wherein the fourth heat transfer plate is stacked on the third heat transfer plate such that the one end of the third heat transfer plate and the one end of the fourth heat transfer plate are in contact with each other.  
Regarding claim 10, Isoda teaches the limitations of claim 1, and Isoda as modified further teaches the first heat transfer plate and the second heat transfer plate are stacked such that the one end of the first heat transfer plate and the other end of the second heat transfer plate are in contact with each other (see ends of plates 1).  
Regarding claim 11, Isoda teaches the limitations of claim 1, and Isoda as modified further teaches at least two heat transfer plates (plates 1) of the plurality of heat transfer plates which are adjacent to each other in the stacking direction are stacked without rotating in a planar direction, and wherein a gap (see gaps between projections 7/27/47/87; Fig. 1-10 of Isoda) is provided between the projection of one of the at least two heat 
Regarding claim 12, Isoda teaches the limitations of claim 1, and Isoda as modified further teaches at least two heat transfer plates (plates 1) of the plurality of heat transfer plates which are adjacent to each other in the stacking direction are stacked such that one of the at least two heat transfer plates is rotated by 180 degrees relative to the other of the two heat transfer plates in a planar direction, and wherein the projection (projections 7/27/47/87; Fig. 1-10) of the one of the at least two heat transfer plates contacts the other surface of the other of the at least two heat transfer plates on one side of the depression of the other of the at least two heat transfer plates.  The recitation " rotated by 180 degrees relative to the other of the two heat transfer plates in a planar direction" is considered to be a product by process limitation.  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is .  
Claims 3, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isoda (JP2006183969) in view of Kim (KR2013025516) and Dahlgren (US5531269). 
Regarding claim 3, Isoda teaches the limitations of claim 1, and Isoda as modified further teaches, in the first interlayer space, the projection (400; Fig. 5 of Kim) of the second heat transfer plate forms a folded flow passage (see flow passage denoted by arrow; Fig. 5 of Kim) in which the first medium from the first-medium inlet flows from the one end to the other end of the plate body along the projection and returns from the other end to the one end, wherein, when viewed from the stacking direction (see inlet/outlet along flow path; Fig. 5 of Kim), the second-medium inlet and the second-medium outlet are located on the folded flow passage, wherein the second medium flows a part of the folded flow passage.
Isoda does not teach wherein a length of a passage of the first medium flowing from the first-medium inlet to the first-medium outlet in the first interlayer space is greater than a length of a passage of the second medium flowing from the second-medium inlet to the second-medium outlet in the second interlayer space.
Dahlgren teaches a length of a passage (see passage from 5 to 6; Fig. 2-4) in the first interlayer space that extends along the projection (heat transfer portion 17; Fig. 2-3) of the second heat transfer plate from the first-medium inlet to the first-medium outlet of the second 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Isoda to include the different length passages of Dahlgren, in order to optimize heat transfer between differing fluid flows (Col. 1, 55-65).
Regarding claim 9, Isoda teaches the limitations of claim 1, and Isoda does not teach an opening area of the first-medium inlet and an opening area of the first-medium outlet are smaller than an opening area of the second-medium inlet and an opening area of the second-medium outlet.
Dahlgren teaches an opening area of the first-medium inlet and an opening area of the first-medium outlet are smaller than an opening area of the second-medium inlet and an opening area of the second-medium outlet (col. 1, lines 45-55), in order to optimize heat transfer for differing fluid flows (Col. 1, 55-65).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Isoda to include the different size inlets and outlets of Dahlgren, in order to optimize heat transfer for differing fluid flows (Col. 1, 55-65).

Isoda does not teach wherein a length of a passage from the first-medium inlet to the first-medium outlet of the second heat transfer plate in the first interlayer space along the projection and the other projection of the second heat transfer plate is greater than a length of a passage from the second-medium inlet to the second-medium outlet of the third heat 
Dahlgren teaches a length of a passage (see passage from 5 to 6; Fig. 2-4) in the first interlayer space that extends along the projection (heat transfer portion 17; Fig. 2-3) of the second heat transfer plate from the first-medium inlet to the first-medium outlet of the second heat transfer plate is greater (see Fig. 4 & Col. 1, lines 60-67) than a length of a passage (see passage from 7 to 8; Fig. 2-4) in the second interlayer space that extends along the projection (heat transfer portion 17; Fig. 2-4) of the third heat transfer plate from the second-medium inlet to the second-medium outlet of the third heat transfer plate, in order to optimize heat transfer between differing fluid flows (Col. 1, 55-65).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Isoda to include the different length passages of Dahlgren, in order to optimize heat transfer between differing fluid flows (Col. 1, 55-65).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isoda (JP2006183969) in view of Kim (KR2013025516) and Yamamoto (JP2010054187). 
	Regarding claim 7, Isoda teaches the limitations of claim 1, and Isoda does not teach  the first heat transfer plate, the second heat transfer plate, and the third heat transfer plate each include herringbone uneven portions arranged in a pattern of a V-shaped herringbone which tapers from the one end toward the other end of the plate body in the longitudinal direction, and wherein the projection is located in such a manner as to divide the herringbone uneven portions.  

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Isoda to include the herringbone corrugations along the longitudinal direction, in order to increase turbulence and thereby improve heat exchange efficiency (¶[0063]).  
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763